Mr. Justice Hutchison
delivered the opinion of the Court.
 Section 4 of an Act approved July 17, 1935 (Special Session Laws, pp. 152, 154), reads as follows:
“Every person caught carrying or conveying any slip of paper, note, ticket, notebook, list of numbers, or implements, knowing that the same are used for the illegal games of ‘bolita,’, ‘boli-pool’, clandestine combinations related to the pools of the hippodromes of Puerto Rico, and clandestine lotteries; . . . shall be immediately arrested. .. ”
José Cintron Rodriguez was convicted of a violation of this section. The only error assigned goes to the overruling of a demurrer to the complaint filed by a district chief of police. The contention is that the complaint charged more than one offense. The pertinent portion of the complaint is that defendant carried upon his person certain “lottery and boli-pool” tickets and stubs, more particularly described as: 29 tickets printed on yellow paper bearing specified numbers—each ticket being divided into two sections or coupons—and 34 tickets printed on blue paper bearing specified numbers—each ticket being divided into two sections or ocupons—and other specified numbers, each divided into five sections or coupons and stubs of the same colors,—-that they were being used in prohibited games, clandestine combinations, the playing of which is unlawful, that they Were for sale at five cents each to purchasers who would pay or promise to pay that amount upon the understanding that they would have a chance to obtain a prize which in this lottery amounted to $100 and upon the understanding that the winner would be the person who by chance should draw the number corresponding to the last three digits of the number in dollars as announced by radio representing the capital prize in the drawing of November 10, 1935, in the Nlational Lottery of the Dominican Republic which constituted a dis-' tribution of money in a prohibited game connected with the practice of clandestine combinations, in violation of section 4 of Act No. 25, approved July 17, 1935.
*324The complaint did not charge more than one offense. The words “or boU-pool” may be regarded as surplusage. The context, makes it reasonably clear that the tickets were clandestine lottery tickets, or, more specifically, tickets used in that form of clandestine lottery known as policy or “bolita”. We have heretofore repeatedly held that the rules governing indictments and informations will not be rigidly enforced when invoked as applicable to an ordinary complaint.
The judgment appealed from must be affirmed.
Mr. Justice Córdova Dávila took no part in the decision of this case.